   Case 19-22715-CMB        Doc 8Filed 07/09/19 Entered 07/09/19 21:18:02              Desc Main
                                 Document      Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re:                                          :     Bankruptcy No. 19-22715-CMB
                                                :     Chapter 11
5171 CAMPBELLS LAND CO., INC.                   :
                                                :
                            Debtor.             :
                                                :
                                                :
                                                :

                          MOTION FOR PRO HAC VICE ADMISSION

   1. This motion for admission pro hac vice is being filed on behalf of: Craig Solomon Ganz of the
      law firm Ballard Spahr LLP, 1 E. Washington Street, Suite 2300, Phoenix, Arizona 85004, email
      address ganzc@ballardspahr.com, Arizona State Bar No. 023650, California Bar No. 217254; by
      David A. Haworth, Esq.

   2. Applicant represents STORE Capital Acquisitions, LLC and STORE Master Funding XIII, LLC.
      Accompanying this Motion is the required $70 filing fee paid using the Movant’s CM/ECF
      account at the time of filing.

   3. Applicant is a member in good standing of the Bars of Arizona and California, is not the subject
      of any pending disciplinary matters, is personally familiar with the Local Bankruptcy Rules of
      the United States Bankruptcy Court for the Western District of Pennsylvania and shall abide by
      those Local Bankruptcy Rules.

   4. Applicant will be associated with the following attorney acting in this matter as local counsel,
      who is a member of the Bar of the Bankruptcy Court for the Western District of Pennsylvania:
      David A. Haworth of the law firm Ballard Spahr LLP, 210 Lake Drive East, Suite 200, Cherry
      Hill, New Jersey 08002; email address haworthd@ballardspahr.com; Pennsylvania State Bar No.
      76196, New Jersey State Bar No. 027031995. Movant’s local office for accepting notices and
      pleadings: Ballard Spahr LLP, 1735 Market Street, 51st Floor, Philadelphia, PA 19103.

   5. Applicant and Movant have read and shall comply with Local Bankruptcy Rules 9010-1(b),
      9010-1(c) and 9010-1(d).

   6. Applicant has previously received Pro Hac Vice admission to this Court by Orders in the
      following matters: None.

Dated: July 9, 2019                           By: /s/ David A. Haworth
                                                 David A. Haworth, Esq.
                                                 Ballard Spahr LLP
                                                 210 Lake Drive East, Suite 200
                                                 Cherry Hill, New Jersey 08002
                                                 Phone: (856) 873-5525
                                                 Email: haworthd@ballardspahr.com
                                                 Pennsylvania State Bar No. 76196
                                                 New Jersey State Bar No. 027031995

PAWB Local Form 18 (03/17)
